Citation Nr: 0433035	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a brain 
tumor, including as secondary to service-connected psychotic 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from January 1978 to July 1992 
and had an unverified period of prior active service.  The 
appellant is the veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to service connection for residuals of a 
brain tumor, including as secondary to service-connected 
psychotic depression (which it characterized as a brain tumor 
and residual disability of damage to peripheral vision as 
secondary to service-connected psychotic depression).  The 
veteran disagreed with this decision in October 2002.  A 
statement of the case was issued to the veteran and his 
service representative later in October 2002.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in December 2002.  Supplemental statements of the 
case were issued to the veteran and his service 
representative in January, April, and July 2003.

It is noted that, by rating decision issued in November 2003, 
the RO proposed finding the veteran incompetent to handle the 
disbursement of funds.  In response, the veteran submitted a 
statement in which he requested that his wife be appointed as 
his fiduciary in order to handle the disbursement of funds.  
By rating decision issued in December 2003, the RO found the 
veteran incompetent to handle the disbursement of funds.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of treatment for or findings of a 
brain tumor or its residuals in service.

3.  There is no competent medical opinion that the veteran's 
residuals of a brain tumor are related to service, including 
as secondary to service-connected psychotic depression.


CONCLUSION OF LAW

Residuals of a brain tumor were not incurred in or aggravated 
by active service, including as secondary to service-
connected psychotic depression.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the veteran's claim was received in March 2001.  
In a letter dated in March 2001, prior to the adjudication of 
the currently appealed claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claim, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for residuals of a brain 
tumor, including as secondary to service-connected psychotic 
depression, poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's service medical records shows no 
treatment for any symptoms or manifestations of a brain tumor 
or its residuals.  The veteran denied any pertinent medical 
history at his pre-induction (or enlistment) physical 
examination in March 1972, and clinical evaluation revealed 
that he was entirely within normal limits.  Clinical 
evaluation of the veteran at a periodic physical examination 
in March 1978 revealed that his neurological system was 
within normal limits.  These findings were unchanged on 
periodic physical examination in May 1984 and on an "over 
40" physical examination in June 1990, at which time the 
veteran again denied any pertinent medical history.  A copy 
of the veteran's discharge physical examination was not 
available for review.

On VA outpatient neurology consultation in December 2000, the 
veteran complained of trouble with his peripheral vision on 
the left side and bi-frontal low-grade headaches for the 
previous month but denied any loss of consciousness or 
seizures.  It was noted that a computerized tomography (CAT) 
scan of the veteran's head had shown decreased density with 
an irregular pattern in the right temporal lobe.  
Neurological examination revealed an apparent left superior 
quadrantanopia (or loss of vision in the left quarter), a 
minimal left hemiparesis, left central facial weakness, an 
unsteady, antalgic gait, and complaints of pain on heel-toe 
walking.  The diagnoses included right temporal lobe lesion, 
putative neoplasm versus infarct.  In an addendum to this 
consultation, the VA examiner noted that a magnetic resonance 
imaging (MRI) scan of the veteran's brain had shown a right 
inferior temporal lobe mass lesion with compression of the 
right mid-brain at the level of the cerebral peduncle.

As noted above, VA MRI scan of the veteran's brain in 
December 2000 showed a lesion within the inferior right 
temporal lobe.  The VA radiologist noted that the primary 
differential considerations included astrocytoma or other 
primary brain neoplasm versus metastatic disease.

On VA outpatient neurosurgery consultation in January 2001, 
physical examination of the veteran revealed tunnel vision 
and otherwise intact cranial nerves.  The impression was 
astrocytoma versus glioblastoma multiform.

In January 2001, the veteran underwent VA hospitalization.  A 
right temporal craniotomy was performed to remove a right 
temporal lobe brain tumor.  He tolerated the procedure well.   
At the time of his discharge, he had mild paresis of the 
right frontalis nerve.

During a April 2001 VA psychiatric examination, the VA 
examiner stated that it was possible that the veteran's 
depression and psychotic symptoms were related to his brain 
tumor.  This examiner also stated that it was hard to 
evaluate the veteran's level of ongoing disability because he 
was only a few months post-brain surgery.

On private examination in June 2001, the veteran reported 
experiencing a major deterioration in his cognitive skills 
since his brain surgery.  The private examiner stated that 
the veteran "clearly evidenced deficits consistent with a 
history of a brain disorder" during this examination.  The 
diagnoses included dementia due to brain tumor/surgery and a 
history of right temporal lobe tumor.

In a September 2001 a VA examiner reviewed the veteran's 
claims folder.  The veteran's surgery to remove a benign 
right temporal lobe tumor in January 2001 was noted and it 
was stated that the veteran had experienced a good recovery 
without any post-operative complications from this procedure.  
The VA examiner noted that the veteran had right-sided Bell's 
palsy secondary to the surgery and had been treated for 
depression before and after the brain tumor surgery.  The 
examiner concluded that the veteran's brain tumor had not 
existed at the time of his discharge from service in 1992 and 
could not be service-connected.  Furthermore, the veteran's 
depression was not related to his brain tumor because he 
would have experienced schizophrenic symptoms rather than a 
depression if the tumor had been on the temporal lobe and 
there was no evidence of any treatment for schizophrenic 
symptoms in the veteran's medical records.

On VA outpatient neurology treatment in November 2001, the 
veteran complained of short-term memory loss and pain and 
tenderness to palpation in the right temporal area.  The 
impressions included status-post craniotomy for right middle 
cranial fossa meningioma, right frontalis palsy and memory 
loss secondary to this procedure, and right hemifacial spasm.

On VA outpatient neurology treatment in May 2002, the veteran 
complained of severe frontal headaches.  He denied any 
medical history of seizures, loss of consciousness, or 
strokes since his last visit.  Neurological examination 
revealed overt pain behaviors, a left superior 
quadrantanopia, intact facial sensation, left central facial 
weakness, an unsteady, antalgic gait, and decreased sensory 
perception of cold.  The diagnoses included meningioma of the 
right temporal region (removed).  

In his October 2002 Notice of Disagreement, the veteran 
contended that "the symptoms I had in service were the early 
manifestations of my tumor."  

In a letter attached to the veteran's December 2002 
substantive appeal (VA Form 9), a VA examiner stated that, 
following the veteran's craniotomy, he had developed 
psychomotor epilepsy.  The VA examiner also stated that the 
veteran had been forced to retire due to his seizures.  She 
stated further that the veteran's service-connected psychotic 
depression had "increased in severity as he attempted to 
adjust to the additional stressors of the brain tumor, 
surgery, onset of epilepsy, and forced medical retirement."


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for residuals of a brain tumor that were incurred either 
during active service or as secondary to his service-
connected psychotic depression.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, with the secondary condition considered a 
part of the original condition.  38 C.F.R. § 3.310 (2003).

Where a veteran served for 90 days in active service, and a 
malignant brain tumor develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for residuals of a 
brain tumor, including as secondary to service-connected 
psychotic depression.  There is no evidence of any in-service 
treatment for symptoms or manifestations of a brain tumor or 
its residuals such that he is entitled to service connection 
for this disability on a direct or presumptive basis.  There 
also is no competent medical opinion linking the veteran's 
residuals of a brain tumor to service or any incident of 
service, to specifically include the service-connected 
psychotic depression, such that he is entitled to service 
connection on a secondary basis.

The Board notes initially that the veteran's service medical 
records contain no objective medical evidence of any 
treatment for the symptoms or manifestations of a brain tumor 
or its residuals at any time during the veteran's lengthy 
period of active service or within 1 year thereafter.  As 
noted above, the veteran denied all pertinent medical history 
at repeated physical examinations conducted during service, 
and clinical evaluations consistently showed that he was 
within normal limits.  The earliest post-service treatment 
for the veteran's claimed residuals of a brain tumor occurred 
more than 8 years after his separation from service when a 
right temporal lobe tumor was removed surgically in January 
2001.  The veteran has not presented any other objective 
medical evidence demonstrating in-service incurrence of 
residuals of a brain tumor.  Nor has the veteran submitted 
any objective medical evidence showing that his residuals of 
a brain tumor were manifested to a compensable degree within 
1 year of his separation from service in July 1992.  

None of the VA examiners who treated the veteran for his 
residuals of a brain tumor after it was removed surgically in 
January 2001 have linked any residuals to active service.  
Additionally, the VA examiner who was asked to provide an 
opinion as to the etiology of the veteran's brain tumor in 
September 2001 specifically ruled out any medical nexus 
relationship between the brain tumor and active service.  She 
stated conclusively that the veteran's brain tumor had not 
existed at his discharge from active service in 1992 and it 
could not be service-connected.  

Finally, with respect to the veteran's claim of entitlement 
to service connection for residuals of a brain tumor as 
secondary to service-connected psychotic disorder, it is 
noted that the VA examiner stated in April 2001 that it was 
possible that the veteran's depression and psychotic symptoms 
were related to his brain tumor, NOT that the brain tumor was 
related to the service-connected psychiatric disorder.  

Neither the veteran nor his service representative have 
offered any additional objective medical evidence showing a 
nexus between his residuals of a brain tumor and his service-
connected psychotic depression.  Accordingly, and because a 
medical nexus relationship between the veteran's brain tumor 
and his service-connected psychotic depression was 
specifically ruled out by the VA examiner in September 2001, 
the Board finds that entitlement to service connection for 
residuals of a brain tumor as secondary to service-connected 
psychotic depression also is not warranted.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for the 
residuals of a brain tumor are lay statements.  In this 
regard, the Board notes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  Similarly, the veteran also is competent 
to provide lay statements as to the sequence of events that 
led to the injuries he purports to have sustained during 
service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as the 
veteran lacks medical training and knowledge, he is not 
competent to render an opinion regarding the diagnosis or 
onset of  residuals of a brain tumor.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without any objective medical evidence supporting the 
veteran's bare assertion that he originally incurred his 
residuals of a brain tumor during service or within 1 year 
thereafter or as a result of service-connected psychotic 
depression, the Board determines that the veteran is not 
entitled to service connection for this condition.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a brain tumor, including as secondary to 
service-connected psychotic depression.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for residuals of a brain 
tumor, including as secondary to service-connected psychotic 
depression, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



